Case: 5:21-mc-00017-PAB Doc #: 15-1 Filed: 04/07/21 1 of 5. PageID #: 340




                  EXHIBIT A
                     Case: 5:21-mc-00017-PAB Doc #: 15-1 Filed: 04/07/21 2 of 5. PageID #: 341




From:                                                        Kevin Polansky <kevin.polansky@nelsonmullins.com>
Sent:                                                        Wednesday, April 7, 2021 7:30 AM
To:                                                          Troutman, Eric J.
Cc:                                                          Christine Kingston; Quinn, Meghan
Subject:                                                     [EXT] RE: Mantha v Quote Wizard (RE: DRIPs - Berman Case)


Hi Eric,

Thanks for this information. We will stipulate to the additional time you need for your responsive brief.

Kevin




K E V I N PO L AN S K Y P AR TN E R
k e vi n. p o l a n s k y@ n e l s o nm ul l i n s . c o m

O N E F I N AN C I AL C E N TE R | S U I TE 3 5 0 0
B O S TO N , M A 0 2 1 1 1
T   617.217.4720            F   617 .217.4710
N E L S O NM U L LI N S. C OM              V CAR D VI EW BIO




From: Troutman, Eric J. <eric.troutman@squirepb.com>
Sent: Tuesday, April 6, 2021 4:15 PM
To: Kevin Polansky <kevin.polansky@nelsonmullins.com>
Cc: Christine Kingston <christine.kingston@nelsonmullins.com>; Quinn, Meghan <meghan.quinn@squirepb.com>
Subject: Mantha v Quote Wizard (RE: DRIPs ‐ Berman Case)

Hi Kevin

As discussed, I was not counsel for Drips in Berman and do not have first‐hand knowledge of what transpired in that
case. Further, the database administrator that worked on the production for Drips at the time is no longer with the
company.

That being said, you’ve asked me for an email setting forth the differences between the production made in that case
and the production demanded by the subpoena. While evidence of an unrelated production in an unrelated case seems
to bear little—if at all—on the merit of Drips’ specifically‐supported burden objection in connection with the Mantha
subpoena, I’ve discussed with my client and my colleagues have connected with Drips’ Berman counsel and—in the good
faith spirit of cooperation— provide some additional insight here. Drips reserves its right to present all applicable facts,
and in an admissible manner, when procedurally appropriate to do so:

     1. The production made in Berman was not the same as the production being requested in the subject subpoena.
             That production entailed a wholesale extraction of communications from a certain set of consumers, it did not
             entail an analysis of the “trigger” for DNC reports. Moreover the Berman production pertained to a more
             limited set of campaigns than the work at issue here. Any characterization to the contrary is simply inaccurate.


                                                                                     1
             Case: 5:21-mc-00017-PAB Doc #: 15-1 Filed: 04/07/21 3 of 5. PageID #: 342

    2. At the time of the Berman production inbound communications from consumers resided on separate tables
         segregated by client and campaign. Extracting the data was, therefore, a relatively simple table extract process.
         It is my understanding that Drips’ counsel in Berman did not even object to the production as the data was
         stored in a manner that made identification and extraction relatively simple. That table structure simply does
         not exist within Drips’ archive system for this data. While Drips lacks the institutional memory to definitively
         explain the process used to obtain the Berman data, it is certain that whatever process was used at the time
         would simply not work owing to the different table structure and database environment.
    3.   In addition to the differences in how the data is stored, Drips now possesses much more data and many more
         clients, meaning that the day‐to‐day demands on its production server resources are much higher than at the
         time of the Berman extraction and that the processing time needed to pull the bulk records today is much
         higher than it was at the time of Berman. Whereas the Berman production was extracted in a relatively short
         timeframe—no one I have spoken to has been able to tell me precisely how long it took—the toll on Drips’
         production server today would be much higher and is expected to take ~700 hours, as laid out in Mr.
         Martindale’s declaration.
    4.   Drips only has production server resources. Tying up those servers for 700 hours of computations related to the
         Mantha production means that Drips’ core communications platform product will be in jeopardy of significant
         delays and possible failure during that lengthy timeframe. While the server capabilities have not changed since
         Berman, as just explained the Mantha production will put far far more strain on the production server resources
         because: i) the coding to search for the records at issue will need to be more extensive (as explained in Mr.
         Martindale’s declaration); ii) the table structure of the archive is not optimized for the extraction as it
         fortuitously was for the Berman extraction; iii) the additional processing burden on the servers occasioned by
         Drips new clients and business workflows that did not exist at the time of Berman; and iv) the far greater
         amount of data that needs to be searched in the archive system than existed in the table at issue in Mantha.
    5.   Additionally, it is important to note that the Berman data was not audited by Drips. It was simply produced out
         of a table and transferred to counsel. That was reasonable in Berman given the simplicity of the pull. But it
         would not be reasonable here when the search requires multiple parameters to identify potentially responsive
         data across a greater number of campaigns and in a data environment when unrelated data—i.e., records
         belonging to other Drips customers—might be easily ensnared in common coding efforts. Drips contemplates
         auditing any production in response to the subpoena to make sure the custom code written to identify and
         extract responsive data elements from the archive actually worked as it was supposed. This too adds time.
    6.   I understand that Quote Wizard has offered “resources” to assist Drips. Without question the addition of
         additional server resources could help accelerate the extract and—more importantly—take the pressure off of
         Drips’ critical production servers. That being said “scaling up” those resources requires additional work by
         system architects and developers above and beyond the ~500 hours of development time already contemplated
         by the project. Additionally, Drips relates that it would build a more complex system that allows “multi‐
         threading” to take advantage of the upgraded server capabilities. That would speed up the processing but,
         again, would add development time. Drips is unable to estimate precisely how much time would be saved
         total—ultimately that depends on how powerful and effective the new servers are—but taking the toll off of the
         production servers is very important to Drips. As such, I expect my client will have a proposal to Quote Wizard
         shortly with respect to additional server resources it would be willing to deploy to assist

Obviously my client is surprised and dismayed that it must contemplate adding resources to its server environment‐‐in
addition to spending hundreds of hours writing and testing custom code—in order to comply with a subpoena. This is
not, at all, consistent with the need to protect third‐parties like Drips of undue and unreasonable burden and only
further underscores the appropriateness of quashing the subject subpoena.

Additionally, it should be noted that we have offered to extract a sampling of data so that Quote Wizard and Plaintiff’s
counsel can have something to work with in the Massachusetts litigation. Obviously Drips has nothing to hide here and
will gladly provide data that is easily within reach—or that can be obtained within a reasonable timeframe. This includes
allowing the parties to select specific records—using whatever criteria they choose— for Drips to research and provide
information on as quickly as possible. It is my understanding, however, that we are in an “all or everything” situation and
that the parties will not agree to a sampling to take some of the burden off of Drips’ shoulders.
                                                             2
                     Case: 5:21-mc-00017-PAB Doc #: 15-1 Filed: 04/07/21 4 of 5. PageID #: 343


Finally, I note your surprising filing in the Ohio matter today. We intend to seek seven days leave to file a response. Will
Quote Wizard stipulate? If not we will note your opposition.


                                                             Eric J. Troutman
                                                             Partner
                                                             Squire Patton Boggs (US) LLP
                                                             555 South Flower Street, 31st Floor
                                                             Los Angeles, California 90071
                                                             T +1 213 689 6510
                                                             O +1 213 624 2500
                                                             F +1 213 623 4581
                                                             eric.troutman@squirepb.com | squirepattonboggs.com
                                                             Do Better: tcpaworld.com




From: Kevin Polansky <kevin.polansky@nelsonmullins.com>
Sent: Monday, April 5, 2021 12:03 PM
To: Troutman, Eric J. <eric.troutman@squirepb.com>
Cc: Christine Kingston <christine.kingston@nelsonmullins.com>
Subject: [EXT] DRIPs ‐ Berman Case

Hi Eric,

Following up on our call from Friday, are you still anticipating providing us with information regarding the prior
document production from the Berman case? Our deadline to file QuoteWizard’s response is April 7th, so the sooner
you can provide the information the better.

Thank you

Kevin




K E V I N PO L AN S K Y P AR TN E R
k e vi n. p o l a n s k y@ n e l s o nm ul l i n s . c o m

O N E F I N AN C I AL C E N TE R | S U I TE 3 5 0 0
B O S TO N , M A 0 2 1 1 1
T   617.217.4720            F   617 .217.4710
N E L S O NM U L LI N S. C OM              V CAR D VI EW BIO




Confidentiality Notice
This message is intended exclusively for the individual or entity to which it is addressed. This communication
may contain information that is proprietary, privileged, confidential or otherwise legally exempt from
disclosure. If you are not the named addressee, you are not authorized to read, print, retain, copy or disseminate
this message or any part of it. If you have received this message in error, please notify the sender immediately
either by phone (800-237-2000) or reply to this e-mail and delete all copies of this message.



                                                                                      3
              Case: 5:21-mc-00017-PAB Doc #: 15-1 Filed: 04/07/21 5 of 5. PageID #: 344


---------------------------------------------------------------------
45 Offices in 20 Countries

This message is confidential and may be legally privileged or otherwise protected from disclosure. If you are
not the intended recipient, please telephone or email the sender and delete this message and any attachment
from your system; you must not copy or disclose the contents of this message or any attachment to any other
person.

For information about how Squire Patton Boggs processes UK and EU personal data that is subject to the
requirements of applicable data protection laws, please see our Privacy Notice regarding the processing of UK
and EU personal data about clients and other business contacts at www.squirepattonboggs.com.

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates
worldwide through a number of separate legal entities. Please visit www.squirepattonboggs.com for more
information.


#US
---------------------------------------------------------------------




                                                                   4
